NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
BOSTON EDIS_ON COMPANY
Plaintiff-Appellee, ,
and -
ENTERGY NUCLEAR GENERATION COMPANY,
Plaintiff-Cross Appellant,
V.
UNITED STATES,
Defen,domt-Appellant.
2010-5136, -5137
Appeals from the United States C0urt of Federa1
Clai1ns in consolidated case noS. 99-CV-447 and O3-CV-
2626, Judge Char1es F. Lett0W.
ON MOTION
ORDER
Boston Edison Co1npany, Entergy Nuclear Generation
Company, and the Ur1ited States jointly move for an
extension of ti1ne, until NoVe1nber 2, 2010, for Enterg'y to

BOSTON EDISON COMPANY V. US 2
file its initial brief, for an extension of time, until Decem-
ber 10, 2010, for Boston Edis0n to file its initial brief, for
an extension of time, until December 29, 201(), for the
United States to ila its reply brief, and for an extension of
time, until January 17, 2011, for Entergy to file its reply
brief.
Boston Edison Company and Entergy Nuclear Gen-
eration C0mpany jointly move to stay the proceedings and
toll the briefing schedule until the court rules on the joint
time extension motion.
Up0n consideration there0f,
IT ls OR:oERED THAT:
1) The joint motion to extend the briefing schedule is
granted
2) The motion to stay the proceedings is de-
nied as moot.
FoR THE CoURT
NUv 5 mm /si Jan Horbaly
Date J an Horbaly
Clerk
cc: Richard J ames C0nWay, Esq.
Michael B. Wa1lace, Esq. 1 ip
man J. L0 R@, ESq. "-*T§gg§gQlAL,§§A¢b3r{°R
321 nov 015 2010
1AN HORBALY
CLERK